Name: Commission Regulation (EC) No 471/2004 of 12 March 2004 amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32004R0471Commission Regulation (EC) No 471/2004 of 12 March 2004 amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty Official Journal L 077 , 13/03/2004 P. 0036 - 0037Commission Regulation (EC) No 471/2004of 12 March 2004amending the rates of refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular Article 27(5)(a) and (15) thereof,Whereas:(1) The rates of the refunds applicable from 20 February 2004 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 300/2004(2).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 300/2004 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 300/2004 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 13 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 March 2004.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16).(2) OJ L 20, 20.2.2004, p. 22.ANNEXRates of refunds applicable from 13 March 2004 to certain products from the sugar sector exported in the form of goods not covered by Annex I to the Treaty>TABLE>